                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

 HABCO STRUCTURAL                           )
 SPECIALISTS, INC.,                         )
                                            )
           Plaintiff,                       )
                                            )
 v.                                         )      No.:   1:20-CV-120-TAV-SKL
                                            )
 HOMESTEAD JOIST                            )
 REINFORCEMENT, LLC,                        )
 COLBY YARGER,                              )
 MICHELLE RAY,                              )
 STEVE MELANCON, and                        )
 NATHANIEL HICKS,                           )
                                            )
           Defendants.                      )


                                        ORDER

       Pursuant to 28 U.S.C. § 636(b), it is hereby ORDERED that Plaintiff’s Motion for

 Temporary Restraining Order and Preliminary Injunction [Doc. 3] is hereby REFERRED

 to the Honorable Susan K. Lee, United States Magistrate Judge, for her consideration and

 determination or report and recommendation, as may be appropriate.

       IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




Case 1:20-cv-00120-TAV-SKL Document 10 Filed 05/15/20 Page 1 of 1 PageID #: 116
